                                          Case 3:19-cv-06194-MMC Document 46 Filed 03/22/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      In re:                                         Case No. 19-cv-06194-MMC
                                                                                        Bankruptcy Case No. 14-54232 MEH
                                  8
                                         PACIFIC THOMAS CORPORATION,
                                  9                    Debtor                           DECISION AFFIRMING ORDERS
                                                                                        DENYING MOTION FOR RELIEF
                                  10                                                    FROM STAY AND FOR
                                                                                        RECONSIDERATION
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is appellant Welton Penney's ("Penney") appeal from the

                                  14   Bankruptcy Court's order, filed July 1, 2019, denying his motion to lift the automatic stay

                                  15   for the purpose of his pursuing a complaint he filed in state court in 2014, and from the

                                  16   Bankruptcy Court's order, filed August 19, 2019, denying his motion for reconsideration of

                                  17   said denial. Having read and considered the parties' respective briefs, including the

                                  18   portions of the record cited therein, the Court rules as follows.

                                  19          On August 5, 2012, Pacific Thomas Corporation filed a petition for bankruptcy

                                  20   protection under Chapter 11 of the Bankruptcy Code. (See Doc. No. 1, In re Pacific

                                  21   Thomas Corporation, Bankruptcy Case No. 14-54232 MEH.) As a result of said filing, a

                                  22   "stay" automatically arose with respect to actions against the debtor, see 11 U.S.C.

                                  23   § 362(a)(1), including actions to "obtain possession of property of the estate or of

                                  24   property from the estate or to exercise control over property of the estate," see 11 U.S.C.

                                  25   § 362(a)(2).

                                  26          On August 14, 2014, Penney filed in state court an action against his former

                                  27   employer Self Storage Self Storage Management of California ("Self Storage") and

                                  28   against two managers of Self Storage, in which he alleged he was wrongfully terminated,
                                          Case 3:19-cv-06194-MMC Document 46 Filed 03/22/21 Page 2 of 3




                                  1    that he was wrongfully evicted from an apartment,1 and that defendants, after the

                                  2    eviction, refused to return personal property left in the apartment and at the worksite.

                                  3    (See Docs. 1096-97, In re Pacific Thomas Corporation, Bankruptcy Case No. 14-54232

                                  4    MEH.)

                                  5            On June 13, 2019, Penney filed in the Bankruptcy Court a motion, pursuant to 11

                                  6    U.S.C. § 362(d), seeking relief from the automatic stay for purposes of allowing him to

                                  7    proceed in state court with his 2014 action. In opposition thereto, the Trustee submitted

                                  8    an order issued by the state court on March 19, 2015, by which order the state court had

                                  9    dismissed Penney's state court action. On July 1, 2015, the Bankruptcy Court denied

                                  10   Penney's motion for relief as moot. Thereafter, on July 15, 2019, Penney filed a motion

                                  11   for reconsideration, arguing "new evidence" existed to warrant reconsideration,

                                  12   specifically, his having filed, on July 12, 2019, a second state court action, which he
Northern District of California
 United States District Court




                                  13   described as raising "substantially the same legal issues and seeking similar relief as the

                                  14   prior action." (See Doc. No. 1109 at 2:9-11, 5:13-17, Ex. B, In re Pacific Thomas

                                  15   Corporation, Bankruptcy Case No. 14-54232 MEH.) On August 19, 2021, the Bankruptcy

                                  16   Court denied the motion for reconsideration.

                                  17           As noted, Penney challenges both of the orders issued by the Bankruptcy Court.

                                  18   The Court thus turns to the question of whether issuance of either of those orders

                                  19   constituted an abuse of discretion, see In re Gruntz, 202 F.3d 1074, 1084 n.9 (9th Cir.

                                  20   2000) (holding bankruptcy court order denying relief from automatic stay is reviewed for

                                  21   abuse of discretion); Corex Corp. v. United States, 638 F.2d 119, 121 (9th Cir. 1981)

                                  22   (holding order denying motion for reconsideration is reviewed for abuse of discretion),

                                  23   and, having considered the matter, finds the Bankruptcy Court did not abuse its

                                  24   discretion.

                                  25
                                               1
                                  26           Although Penney did not name Pacific Thomas Corporation as a defendant in his
                                       2014 state court complaint, he asserts the Chapter 11 Trustee, at the time he filed his
                                  27   2014 lawsuit, took the position that the named defendants were "protected by the
                                       bankruptcy stay since the underlying property was owned by [the] debtor." (See
                                  28   Penney's Opening Brief at 12:19-21.)

                                                                                      2
                                          Case 3:19-cv-06194-MMC Document 46 Filed 03/22/21 Page 3 of 3




                                   1          First, the Bankruptcy Court did not abuse its discretion in denying Penney's motion

                                   2   to lift the stay, given that the state court had dismissed the 2014 action more than four

                                   3   years before the date on which Penney sought relief from the stay. See, e.g., United

                                   4   States v. Ford, 650 F.2d 1141, 1142-43 (9th Cir. 1981) (holding party's motion for leave

                                   5   to intervene in case was "moot," where case had been dismissed); Ruby v. Pan

                                   6   American World Airways, Inc., 360 F.2d 691 (2nd Cir. 1966) (holding appeal from denial

                                   7   of injunctive relief became "moot" after complaint dismissed).

                                   8          Second, the Bankruptcy Court did not abuse its discretion in denying Penney's

                                   9   motion for reconsideration, as the motion was based entirely on an event occurring after

                                  10   the denial of his motion for relief, specifically, his having filed, eleven days after the denial

                                  11   of his motion for relief, a new case in state court, and, contrary to Penney's argument,

                                  12   such filing does not constitute "new discovered evidence." (See Penney's Opening Brief
Northern District of California
 United States District Court




                                  13   at 19:24-27); see also Corex, 638 F.2d at 121-22 (holding "newly discovered evidence,"

                                  14   for purposes of motion for reconsideration, does not include "events occurring" after

                                  15   issuance of order movant seeks to have reconsidered).2

                                  16                                           CONCLUSION

                                  17          For the reasons stated above, the Bankruptcy Court's order denying Penney's

                                  18   motion for relief from the stay is hereby AFFIRMED, and the Bankruptcy Court's order

                                  19   denying reconsideration is hereby AFFIRMED.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 22, 2021
                                                                                                 MAXINE M. CHESNEY
                                  23                                                             United States District Judge
                                  24

                                  25          2
                                               In both his Opening Brief and Reply Brief, Penney argues he is entitled to relief
                                  26   from the automatic stay so that he can pursue the state court action he filed in 2019. As
                                       the Court observed in a prior order, however (see Order, filed July 29, 2020, at 1:26-28),
                                  27   Penney has not filed in the Bankruptcy Court a motion seeking relief from the automatic
                                       stay based on his pursuing his more recently filed action, and, consequently, the
                                  28   Bankruptcy Court has not had occasion to rule on any such request.

                                                                                      3
